EXHIBIT 10.35

 

LOGO [g357257g12b06.jpg]

February 28, 2012

Frank Marazita

Dear Frank,

This letter sets forth the substance of your termination from Exar Corporation
(the “Company”) as a result of a reduction-in-force with certain compensation
and benefits described below

 

  1. General

Effective with this notification (the “Notification Date”) you are hereby
informed that your employment as Sr. VP, Operations will be ending and your last
day of work will be April 3, 2012, (the “Termination Date”).

 

  2. Compensation

Base Salary. You will receive a total of 60 days of notice pay, inclusive of
time worked after the Notification Date, 4 months of severance pay, and any
accrued and unused vacation through your notice period. All payments are subject
to any applicable tax withholding.

Benefits. Exar Corporation will cover the cost of your COBRA payments for your
medical, dental, and vision coverage for 4 months following your Termination
Date. In addition, we will continue your eligibility in the Employee Assistance
Program through April 30, 2012. We invite you to take advantage of CONCERN’S
counseling and referral services should the need arise.

Stock Options. No stock options shall be accelerated, and any stock options or
other stock awards that are vested as of your Termination Date may be exercised
in accordance with terms of the specific stock option grant.

Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive from the Company any additional
compensation (including, but not limited to salary or bonuses, severance, stock,
stock options, or other benefits) after the Termination Date.

 

  3. Expense Reimbursements

You agree that, within ten (10) business days of the Termination Date, you will
submit your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Termination Date, if any, for which
you seek reimbursement. The Company will reimburse you for these expenses
pursuant to its regular business practice. Pursuant to its regular business
practice, the Company will reimburse you for documented business expenses
incurred during the employment term, provided that these expenses have been
pre-approved by your VP.

 

  4. Return of Company Property

On your last day of work, you agree to return to the Company all Company
documents (and all copies thereof) and other Company property that you have had
in your possession at any time, including, but not limited to, Company files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, training materials, computer-recorded information, tangible
property including, but not limited to, computers, credit cards, entry cards,
identification badges and keys, and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).



--------------------------------------------------------------------------------

  5. Proprietary Information Obligations

You acknowledge your continuing obligations under your Proprietary Rights and
Non-Disclosure Agreement attached hereto as Exhibit A. You agree not to use or
disclose any confidential or proprietary information of the Company without
prior written authorization form a duly authorized representative of the
Company.

 

  6. Non Solicitation

You agree that for one (1) year following the Termination Date you will not,
either directly or through others, (i) solicit or attempt to solicit any
employee, consultant, or independent contractor of the Company in order to
become an employee consultant or independent contractor to or for any other
person or entity, or (ii) use, either directly or indirectly, Company
information to solicit business from any of the Company’s or any of its
subsidiaries’ customers and users on behalf of any business that directly
competes with the Company or any of its subsidiaries.

 

  7. Confidentiality

The provisions of this Agreement will be held in strictest confidence by you and
the Company and will not be publicized or disclosed in any manner whatsoever;
provided, however, that (a) you may disclose this Agreement to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you will not disclose the provisions of this Agreement
to any current or former Company employee or any other Company personnel.

 

  8. Release of Claims

In exchange for the consideration under this Agreement to which you would not
otherwise be entitled, you on behalf of yourself and your respective heirs,
family members, executors and assigns hereby release, acquit and forever
discharge the Company, and its past, present and future officers, directors,
agents, employees, attorneys, shareholder, investors, administrators, divisions,
subsidiaries, parents, predecessor and successor corporations, assigns and
affiliates, of and from, and agree not to sue or otherwise institute or cause to
be instituted any legal or administrative proceedings concerning any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct in any time prior to and including the execution date hereof, including
but not limited to: (i) any and all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with the
Company or your transition to Special Advisor; (ii) claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation; and
(iii) claims pursuant to any federal, state, local law, statute or cause of
action including, but not limited to, the federal Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the Fair Labor Standards Act, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
worker Adjustment and Retraining Notification Act the California Fair Employment
and Housing Act, as amended; Labor Code section 201, et seq. and section 970, et
seq.; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; harassment; emotional distress; and breach of the implied covenant
of good faith and fair dealing.

 

  9. Waiver

In granting the release herein, you acknowledge that you understand that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:



--------------------------------------------------------------------------------

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
release of unknown or unsuspected claims that you may have against the Company.

 

  10. ADEA Waiver

You acknowledge that you knowingly and voluntarily waive and release any rights
you may have under the federal Age Discrimination in Employment Act of 1967, as
amended. You further acknowledge that you have been advised by this writing, as
required by the ADEA that: (a) this waiver and release do not apply to any
claims that may arise after the Termination Date of this Agreement; (b) you have
the right to consult with an attorney prior to executing this Agreement; (c) you
have twenty-one (21) days within which to consider this Agreement (although you
may choose to voluntarily execute this Agreement earlier); (d) you have seven
(7) days following the execution to this Agreement to revoke the Agreement; (e)
this Agreement shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after this Agreement is
executed by you, provided that EXAR has also signed the Agreement by that date
(“Effective Date”).

 

  11. Non-Disparagement

You agree to refrain from making any negative comments concerning the Company’s
business, products or services, officers, employees and directors and to refrain
from any, defamation, libel or slander of the Company and its respective
officers, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns or tortuous interference with the contracts and relationships of the
Company and its respective officers, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations and assigns.

 

  12. No Pending or Future Lawsuits

You represent that you have no lawsuits, claims or actions pending in your name,
or on behalf of any other person or entity against the Company or any other
person or entity referred to herein. You also represent that you do not intend
to bring any claims on your behalf or on behalf of any other person or entity
against the Company or any other person or entity referred to herein.

 

  13. No Admission of Liability

You understand and acknowledge that this Agreement constitutes a compromise and
settlement of disputed claims. No action taken by the Company, either previously
or in connection with this Agreement shall be deemed or construed to be (i) an
admission of the truth or falsity of any claims heretofore made or (ii) an
acknowledgement or admission by the Company of any fault or liability whatsoever
to either you or to any third party.

 

  14. Arbitration and Equitable Relief

 

  (a) Except as provided in Section 14(d) below, you and the Company agree that
to the extent permitted by law, any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretations,
validity, construction, performance, breach or termination thereof will be
settled by arbitration to be held in the County of Santa Clara, California, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator will be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction.

 

  (b) The arbitrator will apply California law to the merits of any dispute or
claim (with the exception of its conflict of law’s provisions). You hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any action or proceeding arising from or relating to
this Agreement and/or relating to any arbitration in which the parties are
participants.



--------------------------------------------------------------------------------

  (c) The Company will pay the direct costs and expenses of the arbitration. The
Company and you each will pay your own counsel fees and expenses.

 

  (d) The Company or you may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary to enforce the provisions of this Agreement,
without breach of this arbitration agreement and without abridgement of the
powers of the arbitrator.

You have read and understand this section 14, which discusses arbitration. You
understand that by signing this Agreement, you agree to the extent permitted by
law, to submit any further claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration, and that this arbitration
to the resolution of all disputes relating to all aspects of the
employer/executive relationship, including but not limited to, the following
claims:

Any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implies; negligent or intentional infliction of emotional
distress; intentional interference with contract or prospective economic
advantage; and defamation; any and all claims for violation of any federal state
or municipal statute, including, but not limited to, the Americans with
disabilities act of 1990, the fair labor standards act, and any law of any
state; and any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

  15. Cooperation with Company

After the employment term, you will cooperate fully with the Company in
connection with any and all existing or future litigation, arbitrations,
mediations or investigations brought by or against the Company or any of its
affiliates in which the Company reasonably deems your cooperation necessary or
desirable. You agree to provide advice, assistance and information, including
offering and explaining evidence, providing sworn statements, participating in
discovery and trial preparation and testimony as may reasonably be deemed
necessary or desirable by the Company relating to its position in any such legal
proceedings. You will act in good faith to furnish the information and
cooperation required by this Section 15 and the Company will act in good faith
so that the requirement to furnish such information and cooperation does not
create and undue hardship for you. The Company will reimburse for your time
based upon your hourly base compensation at your Termination Date and for your
reasonable out-of-pocket expenses incurred by you as a result of your
cooperation, within ten (10) days of the presentation of appropriate
documentation thereof, in accordance with the Company’s standard reimbursement
policies and procedures.

 

  16. Entire Agreement

This Agreement, including Exhibit A, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the subject matter hereof. It supersedes any and all agreements
entered into by and between you and the Company with respect to your employment
relationship with the Company. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. It may not be modified except in a writing signed by you and a duly
authorized officer of the Company. Each party has carefully read this Agreement,
has been afforded the opportunity to be advised of its meaning and consequences
by his or its perspective attorneys, and signed the same of his or its own free
will.

 

  17. No Representations

You represent that you have had the opportunity to consult with an attorney, and
have carefully read and understood the scope and effect of the provisions of
this Agreement. Neither party has relied upon any representations or statements
made by the other party hereto which are not specifically set forth in this
Agreement.

 

  18. No Oral Modification

This Agreement may only be amended in writing signed by you and the Vice
President, Human Resources.



--------------------------------------------------------------------------------

  19. Successors and Assigns

This Agreement will bind the heirs, personal representatives, successors and
assigns of each party, and will inure to the benefit of each party, its heirs,
personal representatives, successors and assigns.

 

  20. Applicable Law

This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California.

If this Agreement is acceptable to you, please sign below and on Exhibit B and
return the originals of both to me.

Sincerely,

Exar Corporation

 

By:

 

    /s/ Diane Hill

Name:

 

    Diane Hill

Title:

 

    VP, Human Resources

UNDERSTOOD AND AGREED:

 

/s/ Frank Marazita

Frank Marazita

 

Date:

 

    March 26, 2012



--------------------------------------------------------------------------------

LOGO [g357257g12b06.jpg]    Exhibit B

 

DATE:

   April 3, 2012

TO:

   Frank Marazita

FROM:

   Human Resources

SUBJECT:

   TRADE SECRET ACKNOWLEDGMENT

During the course of your employment with Exar Corporation, you have had access
to and/or acquired knowledge of Exar trade secrets and proprietary information,
including, but not limited to, the information specified below:

 

  •  

Exar organization charts and contact information (internal/customer).

 

  •  

Financial/operational data including forecasts, profit margins and pricing
information.

 

  •  

Exar business, research and new product plans, objectives and strategies,
technology roadmaps.

 

  •  

Detail of Exar’s channels including strategies for reps and distributors.

 

  •  

Patent applications and patent disclosures.

 

  •  

Yield, designs, efficiencies and capabilities of production methods, facilities
and systems.

 

  •  

Exar customer data worldwide including: revenue levels, forecasts, program and
design win information, organization charts.

 

  •  

Marketing information.

 

  •  

Process information.

 

  •  

Agreements with customers, vendors or companies.

 

  •  

Product designs and specifications.

 

  •  

Passwords (user/super user) and any other features necessary to gain access to
Exar’s networks and computer systems.

 

  •  

Various computer programs (scripts, software) which you have developed, modified
or supported while at Exar.

Please acknowledge that you have been advised and are aware of your obligation
concerning Exar trade secrets and proprietary information, particularly those
identified above, to which you have had access during your employment, and your
agreement to comply with your Proprietary Information and Inventions Agreement
concerning your use and disclosure of Company trade secret information, by
signing your name in the space provided below. Your signature will also certify
that you do not have in your possession, and have not failed to return any
specifications, drawings, blueprints, reproductions, notes, software, hardware,
keys, badges, or any other materials that may be considered proprietary or
confidential, and will not use any such proprietary or confidential information
in connection with any activity unrelated to Exar’s business affairs.

I certify that all Company property in my possession has been returned.

 

 

   

 

Signature

    Date